DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: in claim 1 line 16 after “silicon nitride patterned layer”  insert  - -and a thickness of the second layer of conformal oxide above the dished silicon nitride patterned layer is less than 300 nm - -
The following is an examiner’s statement of reasons for allowance, as the prior art of record fails to teach or suggest:  depositing a first layer of a conformal oxide on the silicon nitride patterned layer such that the conformal oxide fully covers the silicon nitride patterned layer, the first layer of conformal oxide conforming to the silicon nitride patterned layer upon the deposition; planarizing the first layer of conformal oxide to a predetermined thickness above the silicon nitride patterned layer to form a planarizing oxide layer: wherein, after the step of planarizing the first layer of conformal oxide, the method further comprises the steps of: clearing the silicon nitride patterned layer to form a dished silicon nitride patterned layer with a dishing height; and subsequently providing a second layer of a conformal oxide on or over the dished silicon nitride patterned layer, the second layer of conformal oxide conforming to the silicon nitride patterned layer and a thickness of the second layer of conformal oxide above the dished silicon nitride patterned layer is less than 300 nm (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817